         

Exhibit 10.2
RRI ENERGY, INC.
2002 LONG-TERM INCENTIVE PLAN
DIRECTOR COMMON STOCK AWARD
Pursuant to this Award Agreement, as of June 8, 2009, RRI Energy, Inc. (the
“Company”) hereby grants to Evan J. Silverstein (the “Participant”), a Director
of the Company, 2,715 shares of Common Stock, in lieu of fees otherwise payable
to the Participant for services as Chairman of the Special Committee. Such
number of shares are subject to adjustment as provided in Section 15 of the RRI
Energy, Inc. 2002 Long-Term Incentive Plan (the “Plan”), subject to the terms,
conditions and restrictions described in the Plan and in this Agreement.

1.  
Relationship to the Plan. This grant of Common Stock is subject to all of the
terms, conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee and are in effect
on this date. Except as defined herein, capitalized terms have the same meanings
as under the Plan. If any provision of this Award Agreement conflicts with the
express terms of the Plan, the terms of the Plan control and, if necessary, the
applicable provisions of this Award Agreement are deemed amended so as to carry
out the purpose and intent of the Plan. References to the Participant also
include the heirs or other legal representatives of the Participant or the
Participant’s estate.

2.  
Vesting and Forfeiture. The Common Stock granted herein is fully vested and
transferable as of the date granted.

3.  
Notices. For purposes of this Award Agreement, notices and all other
communications must be in writing and will be deemed to have been given when
personally delivered or when mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

         
 
  If to Company:   RRI Energy, Inc.
1000 Main Street
Houston, Texas 77002
ATTENTION: Corporate Secretary
 
       
 
  If to Director:   Evan J. Silverstein
c/o Corporate Secretary
RRI Energy, Inc.
1000 Main Street
Houston, Texas 77002

or to such other address as either party may furnish to the other in writing in
accordance with this Section 3.

4.  
Successors and Assigns. This Award Agreement is binding upon and inures to the
benefit of the Participant, the Company and their respective permitted
successors and assigns.

            /s/ Mark M. Jacobs       Mark M. Jacobs      President and Chief
Executive Officer   

 

 